DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
 				      Election/Restrictions
Claims 1, 4-12, 14 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 07, 2021.
Claim Rejections - 35 USC § 112
Claims 15, 17-19, 21-34 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification, as originally filed, fails to provide express support for a polypropylene copolymer comprising a) propylene units and b) C4 to C10 derived units. Accordingly, said copolymer recitation is deemed new matter. The “low molecular weight polyolefin” copolymers described in the specification are limited to 1) polyethylene copolymers of “ethylene  and C4 to C10 derived units” and 2) polypropylene copolymers of “propylene and optionally ethylene derived units” [0065], neither of which includes a propylene unit and a C4 to C10 olefin unit.  The only mention of propylene polymers comprising C4 to C10 olefin units are the polypropylene homopolymers comprising less than 2 wt.% of “C4 to C10 derived units”.
Claims 15, 17-19, 21-24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 15 and 26, it is unclear whether the polypropylene copolymer comprising a) propylene units and b) C4 to C10 derived units is referring to the polypropylene homopolymer comprising less than 2 wt.% of “C4 to C10 derived units” per [0065].
In claims 15, 17, 19 and 26, the standard under which the melt flow rates are determined is not apparent.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17-19, 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0058437 (Burgun).
Burgun discloses a composition, and articles therefrom, comprising:
(a) 60 to 90 wt.% of a high melt strength branched polypropylene resin preferably having a ASTM D1238 melt flow rate (MFR) of 100 g/10 min or less [0019] (meets Applicants’ branched polypropylene and content thereof); and
(b) 10 to 40 wt.% of a linear polypropylene inclusive of copolymers of propylene and ethylene or C4-10 olefin [0017] having MFR equal to or greater than twice the MFR of the branched polypropylene [0020] (embraces Applicants’ low molecular weight copolymer of propylene and ethylene or C4-10 olefin and MFR and content thereof),
(e.g., abstract, [0016-0020], examples, claims).
	As to claims 15 and 26, given Burgun’s disclosure, it would have been obvious to one having ordinary skill in the art, with the reasonable expectation of success, to formulate a composition comprising 
(a) 60 to 90 wt.% of a high melt strength branched polypropylene resin preferably having a MFR of 50 to 100 g/10 min [0019] (meets Applicants’ branched polypropylene and content thereof); and
(b) 10 to 40 wt.% of a linear copolymer of propylene and ethylene or C4-10 olefin [0017] having a MFR of at least 100 g/10 min (i.e., equal to or greater than twice the MFR of the branched polypropylene [0020]) (meets Applicants’ low molecular weight polyolefin and content thereof).
The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
	As to claims 17 and 26, Burgun includes branched polypropylenes having a MFR [0019] and melt strength [0022] as presently claimed.  Accordingly, the use of a branched polypropylene governed by the presently claimed MFR and melt strength would have been obvious to one having ordinary skill in the art.
As to claims 18 and 21, Burgun is silent relative to specific Mw/Mn molecular weight distributions (MWD) of the branched and linear propylene polymers and, as such, implicitly suggests that the polymers can have any MWD (inclusive of those presently claimed).  Accordingly, absent a showing of unusual or unexpected result, it would have been within the purview of one having ordinary skill in the art to use components having any viable MWD with the reasonable expectation of success.
As to claim 19, it would have been obvious to one having ordinary skill in the art, with the reasonable expectation of success, to use a linear copolymer of propylene and ethylene or C4-10 olefin [0017] having a MFR of at least 100 g/10 min (i.e., equal to or greater than twice the MFR of the branched polypropylene [0020]).
As to claims 22, 23 and 26, it would be expected that Burgun’s above-modified composition, being similarly constituted both in terms of the types of materials added and their contents, would necessarily possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under 103 is appropriate (MPEP 2112). 
Response to Arguments
Applicant’s arguments and amendments filed June 29, 2022 have been fully considered and are persuasive in overcoming the 35 USC 102/103 rejections over US 2013/0123431 (Filipe).  As noted by Applicants’ Filipe does not disclose or suggest polypropylene copolymers as presently claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/ANA L. WOODWARD/                                                                 Primary Examiner, Art Unit 1765